UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6711



ROBERT LARRY JEFFREY, JR.,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-hc-00039-H)


Submitted: November 21, 2006               Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Larry Jeffrey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Larry Jeffrey, Jr., a federal prisoner, filed a

petition under 28 U.S.C. §   2241 (2000), challenging the validity

of his sentence under United States v. Booker, 543 U.S. 220 (2005),

and Blakely v. Washington, 542 U.S. 296 (2004). The district court

denied the petition for lack of jurisdiction under § 2241. Jeffrey

argues on appeal that 28 U.S.C. § 2255 (2000) is inadequate and

ineffective to test the legality of his detention, contending that

his sentencing claim should be considered in the context of his

§ 2241 petition.   Because Jeffrey does not meet the standard under

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), we affirm the

denial of relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -